Citation Nr: 0010347	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-07 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
low back strain with neurological deficit, currently rated as 
40 percent disabling. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU). 

3.  Entitlement to special monthly pension based on the need 
for the regular aid and attendance of another person. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in April 1997, 
July 1997, and May 1998 by the Cleveland, Ohio, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  An 
April 1997 rating decision denied an increased rating (in 
excess of 40 percent) for the veteran's service-connected low 
back strain with neurological deficit.  A July 1997 rating 
decision denied a TDIU.  The veteran entered notice of 
disagreement (NOD) with these rating decisions in October 
1997; a statement of the case (SOC) was issued in October 
1997; and a substantive appeal was received in April 1998.  A 
May 1998 rating decision denied entitlement to a special 
monthly pension based on the need for the regular aid and 
attendance of another person.  The veteran entered a NOD with 
this rating decision in June 1998; a SOC was issued in 
September 1998; and a substantive appeal was received in 
September 1998.

In November 1997, during the appeal, the veteran raised the 
issue of entitlement to secondary service connection for 
arthritis and curvature of the spine (secondary to service-
connected low back strain with neurological deficit).  This 
issue, however, has not been adjudicated, developed or 
certified for appellate review.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  
38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 
(1993).  Accordingly, that issue is referred to the RO for 
appropriate consideration.



FINDINGS OF FACT

1.  The veteran's service-connected low back strain with 
neurological deficit is manifested by chronic low back pain 
and tenderness, a degenerative disc at L3-L4, and decreased 
sensation below the ankles; the disability is productive of 
no more than severe intervertebral disc syndrome. 

2.  The veteran's service-connected disability is low back 
strain with neurological deficit, currently rated as 40 
percent disabling; his non-service-connected disorders 
include hypertension with left ventricular hypertrophy, 
hypertensive retinopathy, dysthymia with somatization 
disorder, hearing loss, injury of the left cornea, a thoracic 
spine condition, diabetes mellitus, diabetic neuropathy of 
both lower extremities, gastritis and cholelithiasis, and 
chronic obstructive pulmonary disease.    

3.  The veteran's service-connected disability of low back 
strain with neurological deficit is not of sufficient 
severity as to preclude him from engaging in all types of 
substantially gainful employment consistent with his 
education and occupational background.

4.  The veteran's disabilities do not render him unable to 
provide for his own daily self-care (including inability to 
dress or undress himself or to keep himself ordinarily clean 
and presentable, feed himself, to attend to the wants of 
nature), and his physical and mental disabilities do not 
render him so disabled as to need the regular aid and 
assistance of another person to protect him from hazards or 
dangers incident to his daily environment. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
service-connected low back strain with neurological deficit 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (1999). 

2.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (1999).

3.  The criteria for entitlement to special monthly pension 
based upon need for aid and attendance have not been met. 38 
U.S.C.A. §§ 1502, 1541, 5107 (West 1991); 38 C.F.R. §§ 3.3, 
3.23, 3.351, 3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran has presented 
claims that are "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented claims that 
are plausible.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has held that an 
allegation that a service-connected disability has increased 
in severity is sufficient to render the claim well grounded.  
See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist him mandated by 38 U.S.C.A. § 5107(a). 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (1999).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).


I. Increased Rating: Low Back Strain with Neurological 
Deficit

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a) Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).
(b) More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).
(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).
(d) Excess fatigability.
(e) Incoordination, impaired ability to 
execute skilled movements smoothly.
(f) Pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.  

38 C.F.R. § 4.45. 

Diagnostic Code 5292 provides that for severe limitation of 
motion of the lumbar spine, a 40 percent rating is warranted, 
which is the maximum schedular rating provided under that 
Code.  38 C.F.R. § 4.71a.
 
Diagnostic Code 5293 provides that, for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, a 60 percent rating is 
appropriate.  For severe intervertebral disc syndrome, with 
recurrent attacks, and intermittent relief, a 40 percent 
rating will be assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5295 provides that where there is lumbosacral 
strain which is severe, with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion a 40 percent rating is 
warranted, which is the maximum schedular rating provided 
under that Code. 38 C.F.R. § 4.71a. 

The evidence of record discloses that the veteran was seen 
with low back complaints in service.  The RO initially 
established service connection for low back syndrome, rated 
10 percent, in June 1970.  In January 1973, the RO assigned a 
20 percent disability rating for lumbosacral strain.  In 
March 1976, the rating was reduced to 10 percent.  From March 
1977 to October 1983, the veteran underwent multiple VA 
examinations and was hospitalized at a VA hospital.  The RO 
thereafter increased the veteran's disability rating to 20 
percent.  Between 1984 and 1988, the veteran was treated on 
multiple occasions and underwent VA examinations for low back 
pain.  In April 1988, the RO assigned a 60 percent rating for 
lumbosacral strain with neurological deficit.  In April 1990, 
the RO reduced the low back strain with neurological deficit 
from 60 percent to 40 percent.  In January 1991, the Board 
confirmed the 40 percent rating.  On VA examination in March 
1991, the veteran complained of persistent pain in his low 
back.  He reported taking medication and wearing a TENS unit.  
He indicated he used a cane to ambulate, but was able to walk 
well without the cane.  He dressed and undressed guarding the 
motions of his back.  He had a slight pelvic tilt.  There was 
also a slight dextrosclerosis of the thoracic and lumbar 
spine.  He could bend forward to 40 degrees, bend backward to 
0 degrees, and lateral bend to 10 degrees in each direction 
with complaint of pain.  The diagnosis was low back strain 
with neurological deficit.
 
On VA neurological examination in March 1991, the examiner 
reported that the veteran had diabetes mellitus with evidence 
of peripheral neuropathy.  He had diminished cutaneous 
sensation in the feet and fingers, absent ankle jerks, and 
diminished knee jerks.  The examiner further reported that 
the veteran had a lumbar strain without evidence of 
radiculopathy.  The examiner reported that it was possible 
that the diabetic neuropathy had obscured somewhat any 
evidence for radiculopathy in the lower lumbar segments.
 
VA outpatient treatment and hospital records from 1991 to 
1993 reveal that the veteran received treatment and was 
hospitalized on multiple occasions for various disabilities, 
to include chronic back pain, diabetes mellitus with 
peripheral neuropathy, hypertension and cardiovascular 
disease.
 
On VA examination in June 1993, there was mild scoliosis to 
the left and positive lumbar lordosis.  There were no fixed 
deformities.  The musculature of the back was within normal 
limits.  The veteran had limitation of motion of the lumbar 
spine with complaints of pain but no evidence of a 
neurological involvement.  There was no objective evidence of 
pain.  The diagnoses were chronic low back pain and 
scoliosis/lordosis.
 
On a VA peripheral nerve examination in June 1993, the 
veteran had no pain with palpation or percussion over the 
spinous processes.  Motor examination revealed no 
fasciculation or atrophy.  Tone and strength were normal.  
There was decreased sensation in the feet.  Vibratory sense 
was normal at the knees.  Patellar reflexes were zero 
bilaterally with reinforcement.  Ankle jerks were zero 
bilaterally with reinforcement.  Final response was 
downgoing.  Gait was slightly wide based, but the veteran was 
able to narrow his base without difficulty.  He was able to 
walk on his heels and toes, but complained of pain, and was 
able to tandem walk.  Electromyographic (EMG) testing was 
consistent with diabetic polyneuropathy.  The impression was 
peripheral neuropathy of probable diabetic etiology.
 
On VA spine examination in February 1994, it was reported 
that the veteran was in a wheelchair but was able to get out 
of the wheelchair and stand without assistance.  Clinical 
evaluation of the lumbar spine revealed some flattening of 
the normal lumbar curve.  Range of motion of the lumbar spine 
was as follows: forward bending was to 40 degrees with a 
complaint of severe pain; backward bending was to 0 degrees; 
lateral flexion was to 15 degrees in each direction; and 
rotation was to 15 degrees.  The diagnosis was degenerative 
disc disease of the lumbar spine.
 
At the August 1993 hearing, the veteran testified that: he 
had increased pain and limitation of motion of the back; he 
wore a TENS unit and back brace; and his daily activities 
were severely limited as a result of his low back disorder.
 
In October and November 1995, the veteran was hospitalized at 
VA for chronic low back pain with acute exacerbation, 
diabetes mellitus, hypertension, chronic obstructive 
pulmonary disease, dysthymia and extraforaminal disc 
herniation, associated with chronic low back pain at the area 
of lumbar vertebrae 3 and 4.
 
On VA orthopedic examination in March 1996, there was an 
increase in the normal thoracic kyphosis.  The veteran held 
his head in a slightly forward position.  There was 
flattening and even slight reversal of the normal lumbar 
curve.  Range of motion of the lumbar spine was as follows: 
forward flexion was to 30 degrees; backward bending was to 0 
degrees; lateral bending was to 20 degrees in each direction 
with a complaint of discomfort; and rotation was to 20 
degrees.  The diagnosis was low back strain with neurological 
deficit and degenerative disc disease of the lumbar spine.
 
On VA neurological examination in March 1996, there was mild 
generalized weakness, 4 plus to 5 minus, bilaterally in the 
lower extremities.  Straight leg raising caused significant 
pain in the low back but no shooting pain down either leg was 
found.  Deep tendon reflexes were diminished but equal 
symmetrically, with 1/4 at the knees and absent ankle jerks.  
Toes were downgoing bilaterally.  Rapid alternating movements 
were equal bilaterally.  There was no pronator drift.  
Sensory examination was remarkable for diminished vibratory 
sensation in the toes bilaterally.  Pinprick was intact in 
the feet but was diminished above the ankles.  It improved 
again at the midcalf bilaterally.  The impressions were 
diabetic peripheral neuropathy and chronic back pain due to 
degenerative disc disease, with no evidence of significant 
radiculopathy.

In a Board decision dated in November 1996, the Board denied 
an appeal for an increased rating (in excess of 40 percent) 
for the veteran's service-connected low back strain with 
neurological deficit.  Thereafter, it appears that a report 
of hospitalization received in December 1996 was accepted as 
an informal claim for an increased rating.  

The October 1996 to January 1997 report of VA hospitalization 
reflects clinical findings in October 1996 of peripheral 
pulses 2+ and equal in the lower extremities, minimal 
tenderness of the lumbar spine, negative straight leg 
raising, 4-5/5 muscle strength, and no significant motor 
deficits.  The assessment was chronic back pain with disc 
disease.  During hospitalization, the veteran received daily 
kinesitherapy for back pain.  His stay was prolonged due to 
findings of diabetic retinopathy and the suggestion of 
peripheral neuropathy.  Discharge diagnoses included chronic 
low back pain (with daily kinesitherapy).  

At a VA neurological examination in July 1997, the veteran 
complained that his legs went weak, he fell, and had 
occasional numbness all over.  Examination reflects findings 
of decreased sensation below the ankles, and L3-L4 disc 
herniation without root compression (according to MRI).  The 
resulting impressions were chronic back pain with no 
examination evidence of radiculopathy, and diabetes mellitus 
peripheral neuropathy.  

A discharge summary of VA hospitalization from September to 
October 1997 reflects clinical findings of slight tenderness 
of the back, assessed as low back pain secondary to 
degenerative disc disease at L3-L4.  

As the maximum schedular rating provided under Diagnostic 
Code 5292 (limitation of motion of the lumbar spine) and 
Diagnostic Code 5295 (intervertebral disc syndrome) is 40 
percent, a higher schedular rating is not warranted under 
either of those diagnostic codes.  Ankylosis is not 
demonstrated so as to warrant a 50 percent rating for 
unfavorable ankylosis of the lumbar spine under Diagnostic 
Code 5289.  38 C.F.R. § 4.71a. 

As the veteran's low back disability is manifested by a 
degenerative disc at L3-L4, the more appropriate Diagnostic 
Code for consideration is 5293.  The evidence of record 
reflects that the veteran's service-connected low back strain 
with neurological deficit is currently manifested by chronic 
low back pain and tenderness, a degenerative disc at L3-L4, 
and decreased sensation below the ankles, which is productive 
of no more than severe intervertebral disc syndrome.  
38 C.F.R. § 4.71a.  A 40 percent rating contemplates severe 
intervertebral disc syndrome, and encompasses recurring 
attacks with intermittent relief.  In this regard, the 
evidence reflects that the veteran has undergone 
hospitalization on various occasions for treatment for 
multiple conditions, only one of which is the service-
connected low back disability.  For example, while the 
veteran was hospitalized from October 1996 to January 1997, 
he received  daily kinesitherapy, but his hospitalization was 
prolonged due to other non-service-connected disabilities.  

The evidence does not demonstrate that the veteran's service-
connected low back disability is productive of pronounced 
intervertebral disc syndrome so as to warrant a 60 percent 
rating under Diagnostic Code 5293.  While the veteran has 
been noted to have decreased sensation below the ankles, also 
described as diminished vibratory sensation in the toes 
bilaterally, the evidence does not show any significant motor 
deficits.  Muscle spasm of the lumbar spine is not indicated 
by the recent clinical findings.  While the veteran was noted 
in March 1996 to have absent ankle jerk bilaterally, 
peripheral neuropathy has been related by several examiners 
to his non-service-connected diabetes mellitus.  VA 
disability compensation regulations provide that the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected rating is to 
be avoided.  38 C.F.R. § 4.14 (1999).  With regard to other 
neurological findings, MRI testing in July 1997 was 
interpreted as showing no root compression as the result of 
the L3-L4 disc herniation, which is consistent with the 
finding in March 1996 of no shooting pains down the legs and 
the absence of such complaints.  While the Board has 
considered the veteran's testimony, as well as complaints 
reported at the time of examination, the Board finds that 
such general reporting of symptomatology is less probative 
than the specific clinical findings of record, and do not 
present a basis for a higher rating.  For these reasons, the 
Board must find that the schedular criteria for a rating in 
excess of 40 percent for service-connected low back strain 
with neurological deficit have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Codes 5292, 5293, 5295.

In the instant case, there has been no showing that the 
veteran's low back disability has necessitated frequent 
periods of hospitalization.  As indicated, while the veteran 
has undergone several periods of hospitalization, in addition 
to his service-connected low back disability, he was treated 
for multiple non-service-connected disorders.  Given the 
degree of disability shown, there is clearly some impact on 
the veteran's employability, and the currently assigned 40 
percent rating recognizes severe intervertebral disc 
syndrome, including recurrent attacks with intermittent 
relief between attacks.  A compensable disability rating 
itself is recognition that industrial capabilities are 
impaired.  However, the veteran has not presented supportive 
evidence that his low back disability markedly interferes 
with employment or otherwise renders impracticable the 
application of the regular schedular standards.  The 
veteran's contentions with regard to unemployability due to 
service-connected disability are addressed below regarding a 
claim for TDIU.  For these reasons, the Board is unable to 
find that this case involves unusual or exceptional factors 
which are not contemplated by the regular schedular standards 
so as to warrant an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II. TDIU

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  The veteran's employment history, 
educational and vocational attainment, as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. 
§§ 3.340, 3.341. 

In this case, the veteran's service-connected disability of 
low back strain with neurological deficit is rated 40 percent 
disabling.  This disability rating, being less than 60 
percent, does not, therefore, meet the schedular requirements 
for the assignment of TDIU.  38 U.S.C.A. §§ 1155, 5107(b); 38 
C.F.R. §§ 3.340, 3.341, 4.16.  

Nevertheless, a total compensation rating based on individual 
unemployability may be granted even though the disability 
rating does not meet the schedular criteria if the veteran's 
disabilities, in light of his education and occupational 
background, preclude him from securing and following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  The term unemployability, as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGC 75-91, 57 Fed.Reg. 2317 (1992).

The evidence reflects that the veteran has applied for 
compensation on the basis of TDIU on multiple occasions since 
1979, contending that his service-connected low back 
disability prevents him from obtaining or maintaining 
employment.  As early as June 1979, he claimed to be totally 
disabled beginning in 1977 or 1978.  He now contends that his 
service-connected low back disability prevents him from 
obtaining employment, but admits that his "non-service 
connected problems hinder" him also. 

Prior to service, the veteran completed a high school 
education.  In service, the veteran's occupational specialty 
was a construction machine operator.  After service, the 
veteran worked as a saw operator, and as a sheet metal worker 
from 1968 until 1975 or 1976, when layoffs occurred where he 
was working.  A physician's note in March 1976 reflects that 
the veteran was restricted to light work beginning, it 
appears, in 1974 following a work-related back injury.  
Following the layoff, the veteran did odd jobs, including 
bartending.  

In June 1979, the veteran was seen for his back disability, 
and reported a history of heavy lifting at work.  He 
thereafter filed a claim for TDIU, claiming unemployability 
since 1977 or 1978.  A marriage decree dated in June 1979 
reflects the court's finding that the veteran was then 
employed at Armco Steel.  In 1982, the veteran reported on an 
employment statement that he was still working at Armco 
Steel.  In a statement received in March 1987, the veteran 
reported that he also worked for the Federal Government in 
1984, and repeated that he had not worked since 1978.  On an 
employment statement received in January 1988, the veteran 
reported that this job lasted from April 1983 to March 1984. 

On an application for TDIU received in September 1988, the 
veteran wrote that he had worked as a steel worker at Armco 
from October 1968 to June 1978, and had worked as a general 
employee and at HQ Air National Guard Staffing from April 
1983 to March 1984.  At a VA examination in January 1990, the 
veteran reported that he had only worked 11 months in the 
previous 11 years.  

In January 1991, the Board denied an appeal for TDIU.  The 
Board specifically found that the veteran's service-connected 
low back strain and neurological deficit, rated 40 percent 
disabling, alone did not preclude all forms of substantially 
gainful employment.  A motion for reconsideration of this 
Board decision was entertained and denied in March 2000.  In 
May 1997, by writing that the service-connected injury and 
frequent hospital visits made it impossible to hold a steady 
job, the veteran effectively entered the claim for TDIU which 
is currently on appeal.

A psychological evaluation dated in November 1998 reflects 
Axis I diagnoses of continuing non-psychotic depressive 
disorder and pain disorder associated with psychological 
factors and medical condition.  The Global Assessment of 
Functioning (GAF) score assigned was 60, which reflects 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning, including, for example, 
inability to keep a job.  The history included that, 
following a VA program designed to prepare the veteran to 
work, the veteran had worked at various places but had been 
unable to sustain employment for any length of time because 
of his multiple problems, including his back disability.  The 
veteran was noted to have a drivers license, to be socially 
outgoing, and volunteered with VA.  The examiner indicated 
that the veteran had marked impairment in the ability to 
sustain work with regard to interaction with supervisors and 
co-workers.  

A VA psychiatry note dated in September 1998 reflects the 
opinion that the veteran was "probably unable to work due to 
his physical conditions."  A psychology note dated in 
November 1998 indicates that the veteran has a diagnosis of 
adjustment disorder with depressed mood, and reflects the 
opinion that the current stress associated with difficulty in 
settling his claim for compensation was responsible for the 
veteran's symptoms, which were preventing him from obtaining 
gainful employment.  

A letter from a VA psychiatrist to the veteran dated in 
February 1998 indicated that the veteran has been diagnosed 
with dysthymia secondary to multiple medical problems, which 
include non-insulin dependent diabetes, hypertension, chronic 
low back pain due to degenerative joint disease of the spine, 
xerophthalmia, and chronic obstructive pulmonary disease.  

A VA medical note dated in July 1998 reflects the opinion 
that "due to spinal condition vet is not employable."  In 
December 1998, this same VA physician entered the opinion 
that the veteran was unable to work because of generalized 
joint stiffness and leg weakness. 

After a review of the evidence of record, the Board finds 
that the veteran's service-connected disability of low back 
strain with neurological deficit is not of sufficient 
severity as to preclude him from engaging in all types of 
substantially gainful employment consistent with his 
education and occupational background.  The veteran's 
service-connected low back strain with neurological deficit, 
currently rated as 40 percent disabling, is manifested by 
chronic low back pain and tenderness, a degenerative disc at 
L3-L4, and decreased sensation below the ankles, productive 
of no more than severe intervertebral disc syndrome. 

In this  case, the veteran is not shown to be unable to 
obtain or maintain substantially gainful employment due to 
his service-connected disability of low back strain with 
neurological deficit.  The veteran's non-service-connected 
disorders include hypertension with left ventricular 
hypertrophy, hypertensive retinopathy, dysthymia with 
somatization disorder, hearing loss, injury of the left 
cornea, a thoracic spine condition, diabetes mellitus, 
diabetic neuropathy of both lower extremities, gastritis and 
cholelithiasis, and chronic obstructive pulmonary disease.  
However, the Board may not consider the veteran's non-
service-connected disabilities in determining whether TDIU is 
warranted under VA disability benefits law.  The test of 
individual unemployability is whether the veteran, as a 
result of his service-connected disabilities alone, is unable 
to secure or follow any form of substantially gainful 
occupation which is consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16; see also Hatlestad v. Brown, 5 Vet. App. 524 (1993).  
In this regard, the Board notes that the veteran is in 
receipt of non-service-connected pension.  However, pension 
is based on consideration of all disabilities, including non-
service-connected disabilities, which may not be considered 
for TDIU purposes. 

According to the veteran's own reporting, his non-service-
connected disabilities hinder him.  More probative of the 
question, however, are the clinical findings regarding 
impairment attributable to service-connected disability and 
medical opinions regarding unemployability.  In this case, 
the Board notes that there are conflicting medical opinions 
of record regarding whether the veteran's unemployability is 
due to service-connected or non-service-connected disability. 

Where, as in this veteran's case, there is a difference of 
medical opinion, the Court has stated that "[i]t is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence."  Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  With regard to the weight to assign to 
medical opinions, the Court has held that "[t]he probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . . As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Winsett v. West, 11 Vet. 
App. 420 (1998) (Court affirmed the Board's decision which 
weighed two medical opinions, from an expert and a treating 
physician); Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(Board favoring one medical opinion over another is not 
error); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (in 
adjudicating claim on merits, Board was justified in 
attributing little weight to doctors' opinions based on 
history related by appellant); Sanden v. Derwinski, 2 Vet. 
App. 97, 101 (1992) (Board may not ignore the opinion of a 
treating physician, but is free to discount the credibility 
of that statement). 

Weighing the evidence for and against the veteran's claim, 
the Board finds that the November 1998 psychological opinion, 
and the February 1998 and September 1998 psychiatric 
opinions, and even the December 1998 VA physician's opinion, 
that the veteran's unemployability is attributable to all of 
his disabilities, including multiple non-service-connected 
disabilities, are of greater weight and probative value than 
the single favorable July 1998 opinion to the effect that the 
veteran was not employable due to his service-connected back 
disability.  

The July 1998 opinion failed to state the basis for the 
conclusory opinion, and does not even acknowledge that the 
veteran had other disabilities.  The same physician who 
entered the July 1998 opinion, subsequently, in December 
1998, entered the opinion that the veteran was unable to work 
because of generalized joint stiffness and leg weakness.  
This later opinion by the same physician is more 
comprehensive in its recognition that the veteran has other 
disabilities.  Being the latest opinion by that physician, it 
has more weight than the earlier opinion. 

The multiple opinions weighing against the veteran's claim, 
on the other hand, were from a psychologist, psychiatrists, 
and a physician.  They all included a more complete history, 
including recognition of the veteran's multiple physical and 
mental disorders, examination of the veteran, and one was 
based on psychological testing.  The GAF score reflects a 
finding that the veteran's depressive disorder alone is 
productive of moderate difficulty in occupational 
functioning.

Although the veteran's service-connected low back strain with 
neurological deficit is productive of no more than severe 
intervertebral disc syndrome, based on the evidence of 
record, the Board finds that the disability does not preclude 
him from securing or following a substantially gainful 
occupation.  See 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 4.16.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
TDIU due to the service-connected disability of low back 
strain with neurological deficit.  

III. Special Monthly Pension

VA improved pension benefits are payable to a veteran with 
qualified service during a period of war, based upon a 
maximum rate established by law and reduced by the amount of 
annual income.  38 U.S.C.A. § 1502; 38 C.F.R. § 3.3.  Non-
service-connected disability pension may be paid to a 
qualified veteran of a period of war for permanent and total 
disability not the result of willful misconduct. 38 U.S.C.A. 
§ 1521(a) (West 1991); 38 C.F.R. § 3.302(b) (1999).  An 
increased maximum rate is provided for a veteran who is 
permanently housebound or in need of aid and attendance.  38 
U.S.C.A. § 1541; 38 C.F.R. § 3.23.

The need for "aid and attendance" means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person, defined as blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less, or a patient in a nursing home because of 
mental or physical incapacity, or a factual need for aid and 
attendance established under other criteria.  38 C.F.R. § 
3.351.

The basic criteria for regular aid and attendance and 
permanently bedridden are:

(1) an inability of claimant to dress or undress himself, or 
to keep himself ordinarily clean and presentable;

(2) a frequent need of adjustment of any special prosthetic 
or orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.);

(3) an inability of claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness;

(4) an inability to attend to the wants of nature; or

(5) an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to special monthly pension, 
based on the need for regular aid and attendance. There is no 
evidence that the veteran is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less, or is a patient in a nursing home because of mental or 
physical incapacity.  38 C.F.R. § 3.351(b), (c).  Therefore, 
entitlement to an increased rate of pension would have to be 
based upon a factual need for aid and attendance. 

Regarding the criteria set forth at 38 C.F.R. § 3.352(a) 
pertaining to a factual need for aid and attendance, the 
medical evidence of record, including records from several 
hospitalizations and physicians, present no indication that 
the veteran was unable to dress or undress himself or to keep 
himself ordinarily clean and presentable, to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness, to attend to the wants of nature, or that 
he suffered from any incapacity, either physical or mental, 
requiring care or assistance on a regular basis to protect 
him from hazards or dangers incident to his daily 
environment. 

In this regard, the Board notes the statement of V.F., dated 
in October 1997, that she spent "a great deal of time" with 
the veteran helping him with "quite a few things," the 
veteran had difficulty getting out of bed and chairs, and 
that the veteran experienced back pain, disorientation from 
medication, leg cramps, and that his legs gave out.  V.F. 
indicated that the veteran ambulated with a cane.  The Board 
notes that the veteran, who lives alone, is being assisted 
for several hours a couple of days per week with housekeeping 
matters.  However, the assistance is only two times a week, 
and is primarily with housekeeping chores.  There are no 
medical records showing that home-care was medically 
necessary, or was recommended by a physician.  

In fact, medical records demonstrate that the veteran is able 
to walk and to care for his daily needs.  A February 1998 
entry reflects that the veteran was ambulatory with the use 
of a cane, and heel-toe walking was intact, with near normal 
motor strength, with reflexes intact.  An April 1998 
psychological evaluation indicated that the veteran was able 
to sustain himself in a one bedroom apartment where he had 
been since the previous September, was assisted in everyday 
living by a housekeeper who came twice a week, and he had a 
driver's license.  At that evaluation, the veteran reported 
he was carrying a cane which he used more to keep from 
falling rather than support for his limbs, and that at home 
he used a wheelchair, and was keeping busy as a volunteer 
with VA.  A September 1998 entry stated that the veteran 
dressed in his own clothes, personal hygiene was adequate, 
psychomotor activity was normal, and his car was working, so 
he was mobile.  These observations reflect that the veteran 
is able to ambulate, travel by car, dress and undress 
himself, keep himself ordinarily clean and presentable, and 
feed himself.  There is no evidence to demonstrate that the 
veteran is incapacitated, or is unable to attend to the wants 
of nature or to protect him from hazards or dangers incident 
to his daily environment.  As such, the Board must find that 
the veteran does not meet the factual criteria for special 
monthly pension based upon need for aid and attendance of 
another person.  38 U.S.C.A. §§ 1502, 1541, 5107; 38 C.F.R. 
§§ 3.3, 3.23, 3.351, 3.352

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).


ORDER

An increased evaluation for low back strain with neurological 
deficit is denied. 

Entitlement to TDIU is denied. 

Special monthly pension based on the need for the regular aid 
and attendance of another person is denied. 


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 
- 12 -


- 1 -


